

MINERAL PROPERTY
 
OPTION AGREEMENT
 


 
 
THIS AGREEMENT is dated as of the 26 day of October, 2009.
 
BETWEEN:
 
THUNDER BAY MINERALS INC., a company incorporated pursuant to the laws of
Alberta with an office at 81039 755 Bonavista Drive SE, Calgary, Alberta T2J 7C9
 
(“Thunder”)
AND:
 
SOURCE GOLD CORP., a company incorporated pursuant to the laws of Nevada with an
office at Suite 100 – 11245 Valley Ridge Drive, Calgary, Alberta, T3B 5V4.
 
(“Source”)
 
WHEREAS:
 
A. Thunder is the owner of an undivided 100% legal and beneficial interest in
those 19 mineral claims located north of Thunder Bay, Ontario, more particularly
described in Schedule A to this Agreement (the “Property”);
 
B.           Thunder has agreed to sell to Source an undivided 50% legal and
beneficial interest in the Property on the terms described herein.
 
THEREFORE in consideration of the mutual covenants and agreements in this
Agreement, the Parties agree as follows:

1.  
Definitions and Interpretation

 
1.1 For the purposes of this Agreement:
 
“Affected Party” has the meaning set forth in section 12.1;
 
“Affiliate” means any person, partnership, joint venture, corporation or other
form of enterprise which directly or indirectly controls, is controlled by, or
is under common control with, a party to this Agreement.  For purposes of the
preceding sentence, “control” means possession, directly or indirectly, of the
power to direct or cause direction of management and policies through ownership
of voting securities, contract, voting trust or otherwise;
 
“Agents” mean servants, employees, agents, workmen and contractors;
 
“Closing” has the meaning set forth in section 4.5;
 
 
 
 
-1-

--------------------------------------------------------------------------------


“Data” means all information and data, including without limitation,
topographical data, which is in digital form and is in the possession or under
the control of Thunder or its Affiliates relating to the Property;
 
“Deed” has the meaning set forth in section 5.1;
 
“Effective Date” means the date of execution of this Agreement;
 
“Encumbrances” mean any and all mortgages, pledges, security interests, liens,
charges, encumbrances, contractual obligations and claims of others, recorded
and unrecorded, registered and unregistered.
 
“Environmental Laws” means any and all federal, provincial and local laws,
statutes, regulations, ordinances, bylaws, orders, permits, licences and
approvals currently in effect or subsequently enacted that regulate or provide
liabilities or obligations in relation to mining, mine development and mineral
exploration or the existence, use, production, manufacture, processing,
distribution, transport, handling, storage, removal, treatment, disposal,
emission, discharge, migration, seepage, leakage, spillage or release of
Hazardous Substances or the construction, alteration, use or operation,
demolition or decommissioning of any facilities or other real or personal
property in relation to the foregoing or otherwise in relation to the protection
and preservation of the life, health or safety of persons, or to the protection
and preservation of the environment, including but not limited to, air, soil,
surface water, ground water, wildlife or personal or real property;
 
“Environmental Liabilities” means any and all costs, expenses, damages, losses
and liabilities of whatsoever kind, direct or indirect, including but not
limited, to fines, penalties, settlements, interest, property damage and
economic loss and costs and expenses incurred for investigation, study and
monitoring and removal, treatment, storage, disposal, remediation, clean-up,
abatement, reclamation or other activities, for breach of or failure to comply
with, or otherwise suffered or incurred under, or incurred in order to comply
with, any and all Environmental Laws, whether statutory, in contract or in tort,
including negligence and strict liability, or howsoever otherwise, pertaining to
the Property;
 
“Escrow Agent” has the meaning set forth in section 5.1;
 
“Escrowed Documents” has the meaning set forth in section 5.1;
 
“Expenditures” means any and all direct and indirect expenses of or incidental
to Operations conducted by or on behalf of Source or its Affiliates together
with any and all costs, fees and expenses that may be paid to obtain a NI 43-101
compliant technical report, feasibility, engineering or other studies or reports
on or with respect to the Property.  For greater certainty and without
limitation, the costs, fees and expenses of recording work for assessment credit
under applicable legislation for the benefit of the Property are included in
Expenditures.  There shall be added to and included in “Expenditures” a charge
for Source’s administrative overhead and corporate, technical and business
expenses equal to 9% of all direct and indirect expenses and charges;
 
“Hazardous Substance” means any substance or material that is or becomes
prohibited, controlled or regulated by any federal, provincial, municipal, local
or other level of government and any government agency, body, corporation,
organization, department, official or authority responsible for administering or
enforcing any law and includes any toxic substance, waste and dangerous goods;
 
“Joint Venture” means the joint venture to be formed between Thunder and Source
in respect of the Property (upon payment in full of the Purchase Price) pursuant
to the Joint Venture Agreement;
 
“Joint Venture Agreement” means the joint venture agreement to be entered into
between Thunder and Source upon the payment in full of the Purchase Price,
substantially in the form attached as Schedule B hereto;
 
 
-2-

--------------------------------------------------------------------------------


 
 
“Losses” mean actual losses, liabilities, damages, injuries, costs or expenses;
 
“Net Smelter Return Royalty” means the maximum three percent (3.0%) net smelter
return royalty in favour of Wheeler provided in the royalty agreement attached
as Schedule C;
 
 “Operations” means any and every kind of work which Source in its sole and
absolute discretion elects to do or to have done to conduct mineral exploration
of the Property during the Purchase Period;
 
“OTC BB” means the Over the Counter Bulletin Board
 
“Party” means either of Source or Thunder; and “Parties” mean both Source and
Thunder;
 
“Person” means any individual, partnership, company, corporation, unincorporated
association, person, government or governmental agency, authority or entity
howsoever designated or constituted;
 
“Property” means those claims more particularly described in Schedule “A”
hereto, together with all prospecting, research, exploration, exploitation,
operating and mining permits, licences and leases associated therewith, mineral,
surface, water and ancillary or appurtenant rights attached or accruing thereto,
and any mining licence or other form of substitute or successor mineral title or
interest granted, obtained or issued in connection with or in place of or in
substitution for any such Property (including, without limitation, any Property
issued to cover any internal gaps or fractions in respect of such ground), and
includes any renewals, extensions or replacements thereof; and includes any
claims or lands acquired within the area of mutual interest as contemplated in
section 15.1;
 
“Purchase Period #1” means the date hereof through to and including December 31,
2010;
 
“Purchase Period #2” means January 1, 2011 through to and including December 31,
2011;
 
“Rule 144” means Rule 144 of the United States Securities Act of 1933 (as
amended)
 
“Shares” mean common shares in the capital of Source;
 
“Termination Notice” has the meaning set forth in section 14.1;
 
“Transfer” when used as a verb, means to sell, grant, assign, encumber, pledge
or otherwise commit or dispose of, directly or indirectly, including through
mergers, consolidations or asset purchases.  When used as a noun, "Transfer"
shall mean a sale, grant, assignment, pledge or disposal or the commitment to do
any of the foregoing, directly or indirectly, including through mergers,
consolidations or asset purchases; and
 
“Wheeler” means William James Wheeler, President of Thunder.
 
 
-3-

--------------------------------------------------------------------------------


 
 
 
1.2 For the purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:
 
(a)  
“this Agreement” means this Option Agreement and all Schedules attached hereto;

 
(b)  
any reference in this Agreement to a designated “section”, “Schedule”,
“paragraph” or other subdivision refers to the designated section, schedule,
paragraph or other subdivision of this Agreement;

 
(c)  
the words “herein” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular section or other subdivision
of this Agreement;

 
(d)  
the word “including”, when following any general statement, term or matter, is
not to be construed to limit such general statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto but rather refers to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter;

 
(e)  
any reference to a statute includes and, unless otherwise specified herein, is a
reference to such statute and to the regulations made pursuant thereto, with all
amendments made thereto and in force from time to time, and to any statute or
regulation that may be passed which has the effect of supplementing or
superseding such statute or such regulation;

 
(f)  
the headings in this Agreement are for convenience of reference only and do not
affect the interpretation of this Agreement;

 
(g)  
words importing the masculine gender include the feminine or neuter gender and
words in the singular include the plural, and vice versa and “shall” has the
same meaning as the word “will”;

 
(h)  
all references to currency refer to Canadian dollars;

 
(i)  
all references to business days are to days excluding Saturdays, Sundays and
banking holidays in the Province of British Columbia; and

 
(j)  
when calculating the period of time within which or following which any act is
to be done or step is to be taken pursuant to this Agreement, the date which is
the reference date in calculating such period shall be excluded.  If the last
day of such period is a non-business day, the period in question shall end on
the next business day.

 
1.3 The following are the Schedules to this Agreement, and are incorporated into
this Agreement:
 
               Schedule “A”                               The Property
               Schedule “B”                               Form of Joint Venture
Agreement
               Schedule “C”                               RoyaltyAgreement
 
1.4 Wherever any term or condition, expressed or implied, in any of the
Schedules conflicts or is at variance with any term or conditions of this
Agreement, the terms or conditions of this Agreement will prevail.
 
 
 
-4-

--------------------------------------------------------------------------------


 
2.  
Representations and Warranties

 
2.1
Thunder represents and warrants to Source that:

 
(a)  
Thunder is a valid and subsisting corporation duly incorporated and in good
standing under the laws of the Province of Alberta.  Thunder has full power and
authority to carry on its business and to enter into this Agreement and any
agreement or instrument referred to or contemplated by this Agreement and to
carry out and perform all of its obligations and duties hereunder.  Thunder has
duly obtained all corporate and all regulatory authorizations for the execution,
delivery and performance of this Agreement.  This Agreement has been duly
executed and delivered by Thunder and is valid, binding and enforceable against
Thunder in accordance with its terms;

 
 
(b)
Thunder is the owner of an undivided 100% legal and beneficial interest in the
Property, free and clear of any and all Encumbrances save and except for the Net
Smelter Return Royalty.  Thunder has the full power to hold its interest in the
Property;

 
 
(c)
the Property has been properly staked, located and recorded pursuant to
applicable laws and regulations of the Province of Ontario and all mining claims
comprising the Property are in good standing and no event, condition or
occurrence exists that, after notice or lapse of time or both, would constitute
a default under such mining claims and all required assessment work, reports,
fees and payments have been filed or made and are current;

 
 
(d)
there is no adverse claim or challenge against or to the ownership of or title
to any part of the Property and, there is no basis for such adverse claim or
challenge;

 
 
(e)
the consummation of the transactions contemplated by this Agreement does not and
will not conflict with, constitute a default under, result in a breach of,
entitle any Person to a right of termination under, or result in the creation or
imposition of any Encumbrance or restriction of any nature whatsoever upon or
against the Property or other assets of Thunder, under its constating documents,
any contract, agreement, indenture or other instrument to which Thunder is a
party or by which Thunder is bound, any law, judgment, order, writ, injunction
or decree of any court, administrative agency or other tribunal or any
regulation of any governmental authority;

 
 
(f)
all taxes and charges with respect to the Property have been paid in full as of
the Effective Date.  Subject to the provisions of section 9, no Person has any
proprietary or possessory interest in the Property.  Save and except for the Net
Smelter Return Royalty, no Person is entitled to any royalty or other payment in
the nature of rent or royalty on any minerals, metals or concentrates or any
other such products removed or produced from the Property;

 
 
(g)
there is no legal, administrative, arbitration or other proceeding, claim or
action of any nature or investigation pending or, to the best of Thunder’s
knowledge after reasonable inquiry, threatened against or involving the Property
or which questions or challenges the validity of this Agreement or any action
taken or to be taken by Thunder pursuant to this Agreement or any other
agreement or instrument to be executed and delivered by Thunder in connection
with the transactions contemplated hereby and Thunder does not know or have any
reason to know of any valid basis for any such legal, administrative,
arbitration or other proceeding, claim, action of any nature or
investigation.  Thunder is not subject to any judgment, order or decree entered
in any lawsuit or proceeding which has had or may be expected to have an adverse
effect on the Property;

 
 
-5-

--------------------------------------------------------------------------------


 
 
 
(h)
there are no actual or pending proceedings for, and Thunder is unaware of any
basis for, the institution of any proceedings leading to the placing of Thunder
in bankruptcy or subject to any other laws governing the affairs of insolvent
parties and Thunder’s interest in the Property does not represent all or
substantially all of Thunder’s assets and/or undertaking;

 
 
(i)
to the best of Thunder’s knowledge after reasonable inquiry, no Hazardous
Substance has been placed, held, located, used or disposed of, on, under or at
the Property by Thunder or any of its Agents.  To the best of Thunder’s
knowledge after reasonable inquiry, no claim has ever been asserted and there
are no present circumstances which could reasonably form the basis for the
assertion of any claim against Thunder for Losses of any kind as a direct or
indirect result of the presence on or under or the escape, seepage, leakage,
spillage, discharge, emission or release from the Property of any Hazardous
Substance;

 
 
(j)
there are no outstanding work orders or actions required or reasonably
anticipated to be required to be taken in respect of the rehabilitation or
restoration of the Property or relating to environmental matters in respect of
the Property or any operations thereon, nor has Thunder received notice of same;

 
 
(k)
to the best of Thunder’s knowledge after reasonable inquiry, all previous
exploration on the Property has been carried out in accordance with applicable
law and sound mining, environmental and business practice.  Thunder has not
received notice of any breach, violation or default with respect to the
Property.  The prospecting work, processes, undertaking and other operations
carried on or conducted by or on behalf of Thunder in respect of the Property
have been carried on or conducted in a sound and workmanlike manner and in
compliance with sound geological and geophysical exploration and mining,
engineering and metallurgical practices;

 
 
(l)
Thunder has not received notice of the existence of any condemnation,
expropriation or similar proceedings affecting the Property;

 
 
(m)
all of the buildings, fixtures and improvements located on the Property or
comprising the Property are in good condition and repair, ordinary wear and tear
excepted and are usable in the ordinary course of business;



 
(n)
Thunder has made available to Source all material information in its possession
or control relating to the Property and throughout the Purchase Period, Thunder
shall continue to make available to Source all information in its possession or
control relating to the Property;

 
 
(o)
Thunder does not have any information or knowledge of any facts pertaining to
the Property or substances thereon or therefrom not disclosed in writing to
Source, which if known to Source might reasonably be expected to deter Source
from completing the transactions contemplated hereby;

 
 
(p)
Thunder is not a non-resident of Canada within the meaning of the Income Tax Act
(Canada); and

 
 
(q)
there is no Person acting or purporting to act at the request of Thunder who is
entitled to any brokerage or finder’s fee in connection with the transactions
contemplated herein.

 
2.2 At Source’s request Thunder shall take all action reasonably necessary
(including judicial proceedings) to pay any outstanding fees, taxes, mortgages
or liens against the Property, or remove any doubt from or cure any defect in
their title to the Property or the ground covered thereby.  If Thunder fails or
refuses to take action, Source may take action in Thunder’s name and Thunder
agrees to cooperate with Source in any action taken.  Source may recover from
any payments thereafter to become due to Thunder hereunder all costs and
expenses (including attorneys’ fees) incurred by Source in any such action, or
is no further payments are due, then such payments made by Source shall qualify
as Expenditures hereunder.  Any improvement or perfection of title to the
Property shall inure to the benefit of Source in the same manner and to the same
extent as if such improvement or perfection had been made prior to the execution
of this Agreement.  If any third person attacks the validity of any of the
claims (or portion thereof) for any reason except Source’s failure to comply
with its obligation to pay annual fees and maintain the Property pursuant to
this Agreement, Source shall have no obligation to defend the validity of the
claims.  If Source elects not to defend the validity of the claims, it shall
release and reconvey its interest therein to Thunder, free and clear of liens
and encumbrances arising by, through or under Source.
 
 
-6-

--------------------------------------------------------------------------------


 
 
2.3 All payments and Expenditures payable by Source hereunder are based upon
Thunder’s warranted ownership of the entire undivided interest in the minerals
included within the boundaries of the Property.  If Thunder are found to own
less than 100% of the mineral interests, then all payments payable to Thunder
hereunder including Royalty payments shall be reduced proportionately.  Such
reductions in payments shall not waive or eliminate any other rights or remedies
Source may have in connection with the extent of Thunder’s actual interest in
the Property.
 
2.4 The representations and warranties contained in section 2.1 are provided for
the exclusive benefit of Source and the correctness of each such representation
and warranty is a condition upon which Source is relying upon in entering into
this Agreement.  A breach of any one or more of the representations or
warranties may be waived by Source in whole or in part at any time without
prejudice to its rights in respect of any other breach of the same or any other
representation or warranty and the representations and warranties contained in
section 2.1 will survive the execution and delivery of this Agreement
notwithstanding any independent investigations Source may make.  Thunder agrees
to indemnify and hold harmless Source from all Losses actually incurred by
Source in connection with a breach of any representation or warranty made by
Thunder and contained herein, provided that such representations and warranties
shall only have a survival period that terminates two years following: (i) the
payment in full of the Purchase Price; or (ii) the termination of this
Agreement.
 
2.5 Source represents and warrants to Thunder that:
 
(a)  
Source is a valid and subsisting corporation duly incorporated and in good
standing under the laws of the State of Nevada;

 
(b)  
Source has full power and authority to enter into this Agreement and to carry
out and perform all of its obligations and duties hereunder;

 
(c)  
Source has duly obtained all corporate authorizations for the execution,
delivery and performance of this Agreement;

 
(d)  
this Agreement has been duly executed and delivered by Source and is valid,
binding and enforceable against Source in accordance with its terms;

 
(e)  
there is no person acting or purporting to act at Source’s request who is
entitled to any brokerage or finder’s fee in connection with the transactions
contemplated herein;

 
(f)  
the consummation of the transactions contemplated by this Agreement does not and
will not conflict with, constitute a default under, result in a breach of its
constating documents or entitle any Person to a right of termination under any
contract, agreement, indenture or other instrument to which Source is a party or
by which Source is bound or to any law, judgment, order, writ, injunction or
decree of any court, administrative agency or other tribunal or any regulation
of any governmental authority;

 
 
 
-7-

--------------------------------------------------------------------------------


 
 
 
(g)
Source is a "reporting issuer" within the meaning of the  United States
Securities Act of 1933 (as amended), is not in default of any requirement of
applicable laws and no material change relating to Source has occurred with
respect to which a requisite material change report has not been filed and no
such disclosure has been made on a confidential basis.  The common shares of
Source are listed for trading on the OTC bulletin board;

 
 
(h)
no securities commission or similar regulatory authority has issued any order
preventing or suspending trading in any securities of Source and to the best of
Source’s knowledge after reasonable inquiry, no such proceeding for such
purposes are pending or threatened;

 
 
(i)
upon issuance, the Consideration Shares shall be fully paid and non-assessable
and shall form part of a class of shares that is listed on the OTC BB, subject
to Rule 144; and

 
 
(j)
there are no actual or pending proceedings for, and to the best of Source’s
knowledge after reasonable inquiry, there is no basis for, the institution of
any proceedings leading to the placing of Source in bankruptcy or subject to any
other laws governing the affairs of insolvent parties.

 
2.6 The representations and warranties contained in section 2.5 are provided for
the exclusive benefit of Thunder and the correctness of each such representation
and warranty is a condition upon which Thunder is relying upon in entering into
this Agreement.  A breach of any one or more representations or warranties may
be waived by Thunder in whole or in part at any time without prejudice to its
rights in respect of any other breach of the same or any other representation or
warranty and the representations and warranties contained in section 2.5 will
survive the execution and delivery of this Agreement notwithstanding any
independent investigations Thunder may make.  Source agrees to indemnify and
hold harmless Thunder from all Losses actually incurred by Source in connection
with a breach of any representation or warranty made by it and contained herein,
provided that such representations and warranties shall only have a survival
period that terminates two years following: (i) the exercise of the Option; or
(ii) the termination of the Option.
 
3.  
Purchase and Sale

 
3.1 In consideration of the covenants and agreements of Source herein contained,
Thunder hereby agrees to sell, transfer and assign to Source 50% of Thunder’s
right, title and interest in and to the Property for and in consideration of
Source paying the Purchase Price to Thunder.
 
3.2 The Purchase Price payable by Source shall be (i) the payment of an
aggregate $110,000 (the “Cash Purchase Price”), (ii) incurring Expenditures in
the aggregate amount of $1,000,000 on the Property, and (iii) issuing 2,000,000
Shares, as follows:


 
(a)
Paying a total of $110,000 to Thunder as follows:

 
 
(i)
upon execution of this Agreement, Source will pay to Thunder the sum of $50,000,
as a non-refundable deposit toward the Purchase Price, in advance of Source
commencing its due diligence investigations of the Property as contemplated in
section 4.1 below; and

 
 
(ii)
on or before December 1, 2009, Source will pay to Thunder the sum of $60,000;

 
 
 
-8-

--------------------------------------------------------------------------------



 
(b)  
Source shall incur a minimum of $500,000 of Expenditures on the Property on or
before the expiry of the Purchase Period #1;



(c)  
Source shall incur a minimum of $500,000 of Expenditures on the Property on or
before the expiry of the Purchase Period #2; and



(d)  
Subject to section 3.3 below, Source shall allot and issue 2,000,000 Shares to
the shareholders of Thunder, which shares shall be subject to the restrictions
under Rule 144.  In this regard, Thunder covenants to deliver to Source, on or
before 24 hours following the Closing Date, a list of the shareholders of
Thunder and instructions as to how the Shares will be issued, registered and
delivered to each shareholder.

 
3.3 Thunder acknowledges that the Shares to be received as part of the Purchase
Price will be subject to resale restrictions in accordance with applicable
securities legislation and the rules of the OTC BB.
 
3.4 The Purchase Price will be effectively paid, and the purchase and sale of a
50% interest in the Properety shall be deemed closed and completed when Source
has made Expenditures which total $1,000,000 and the 2,000,000 Shares have been
issued.  The due date for the making of Expenditures as well as the Purchase
Period shall be extended for such time as access to the Property and/or work on
the Property is prevented by any condition of Force Majeure as described in
section 12.1.
 
3.5 Notwithstanding anything herein contained and in addition to any other
rights Source may have under the circumstances, if exploration and development
work intended to be conducted on or for the benefit of the Property is
mistakenly conducted outside the boundaries of the Property as a consequence of
it being subsequently discovered or determined by survey or otherwise that the
Property boundaries are not located where the Parties understood them to be on
the Effective Date, such exploration and development work shall constitute
Expenditures hereunder and Source shall suffer no forfeiture with respect to any
interest earned or to be earned hereunder.
 
4. Conditions Precedent
 
4.1 The obligation of Source to consummate the transactions contemplated under
this Agreement is subject to the following conditions which are for Source’s
sole benefit and may be waived in writing by Source:
 
(a)  
Source will have received all requisite regulatory approvals to the transactions
contemplated in this Agreement; and

 
(b)  
Source will be satisfied as to the title to the Property and its due diligence
investigations as against Thunder.  Source will have a period of 30 days to
complete its due diligence investigations; and shall at any time on or before
the expiry of such 30 days notify Thunder as to whether it is (i) satisfied with
its investigations and that it will proceed to Closing in accordance with
section 4.5 below, or (ii) not satisfied with its investigations and that it
will not be proceeding to Closing and that the provisions of section 4.3 below
will apply.

 
4.2               For purposes of Source undertaking its due diligence
investigations, Source shall be entitled to: (i) full access to all Data,
records, maps, reports, drill core, documents, and files in Thunder’s possession
or to which it may have access, relating to the Property (“Property
Information”); (ii) complete such field investigations on the Property as Source
considers necessary to verify historical work represented as having been done on
the Property; and (iii) complete its review and investigation of legal title and
ownership of the claims comprising the Property, (collectively the “Due
Diligence Review”).
 
 
 
-9-

--------------------------------------------------------------------------------



 
4.3               If Source determines, for any reason, to deem its Due
Diligence Review unsatisfactory, it will provide notice to Thunder of the same,
at which time (i) Source will return the Property Information to Thunder
together with all new information gathered by Source pertaining to the Property
within 48 hours of such notice being sent, (ii) Source will remediate any and
all disturbances it made to the Property within 30 days of such notice being
sent; and (iii) this Agreement will terminate without any liability of further
obligation whatsoever on the part of either Party.


4.5               Subject to compliance with the provisions of section 4.1, upon
five days notice from Source to Thunder, closing shall occur (the “Closing”) at
the offices of Source. On Closing:
 
 
(a)
Source and Thunder shall execute and deliver an acknowledgement to the effect
that the conditions precedent set forth in section 4.1 have been satisfied; and

 
 
(b)
Source shall deliver to Thunder (i) , on or before the date that is 30 days
following Closing, a share certificate or certificates (as directed by Thunder)
representing the 2,000,000 Shares; and (ii) a cheque, bank draft or wire
transfer for $60,000.

 
4.6               Source and Thunder will use their best efforts to assist each
other in obtaining the requisite regulatory approvals required in connection
with the execution, delivery and performance of this Agreement.
 
4.7               prior to paying the portion of the Cash Purchase Price
identified in subsection 3.2 (a)(ii), Thunder shall have provided evidence to
Source, acting reasonably, that all of the subject claims on the Property are in
good standing.
 
4.7               This Agreement will terminate if the conditions described in
section 4.1 are not satisfied on or before 7 days from the Effective Agreement.
 
5.  
Property Title and Joint Venture

 
5.1 During the Purchase Period, recorded title to the Property shall remain in
the name of Thunder.  Notwithstanding the foregoing on Closing, Thunder shall
deliver to an independent party to be agreed upon by and acceptable to both
Thunder and Source (the “Escrow Agent”) to hold in trust pending payment in full
of the Purchase Price or other termination of this Agreement (the “Escrowed
Documents”): (i) a duly executed copy of a deed/transfer of a 50% interest in
the mineral claims in respect of the Property in registrable or recordable form
(the “Deed”) and in content sufficient pursuant to the laws of the Province of
Ontario to transfer a 50% undivided interest in the Property to Source free and
clear of any and all Encumbrances, subject to the Net Smelter Return
Royalty.  The Parties shall also deliver to the Escrow Agent an indemnification
agreement, as required by the Escrow Agent, on terms and conditions satisfactory
to the Escrow Agent.  The Escrowed Documents shall be held by the Escrow Agent
pending either: (i) termination of the Option in accordance with section 14.1,
in which case the Deed shall be released and delivered to Thunder and the
provisions of section 14.2 will apply; or (ii) upon payment of the Purchase
Price in accordance with section 3.2, the Escrowed Documents shall be released
to Source, and the Parties shall forthwith execute and deliver the Joint Venture
Agreement substantially in the form set out in Schedule “B”.
 
 
 
 
-10-

--------------------------------------------------------------------------------


 
5.2 During the Purchase Period, Thunder shall not transfer any of its interest
in the Property and/or this Agreement other than to Source as provided herein,
and shall not grant, create or allow any Encumbrances on the Property.
 
5.3 Upon Source having performed all of the requirements of section 3.2, Source
will have paid the Purchase Price in full and have purchased an undivided 50%
legal and beneficial interest in the Property as at such date free and clear of
any and all Encumbrances, subject only to the Net Smelter Return Royalty; and
Thunder and Source will constitute a Joint Venture for the purpose of carrying
out further exploration, development and production work on the Property, and
the provisions of the Joint Venture Agreement will then apply.
 
6.  
Property Exploration and Maintenance

 
6.1 During the Purchase Period Thunder will act as operator, and be entitled to
conduct title management and to lead, define the nature of and execute all
exploration programs and subsequent phases of development on the Property.
 
6.2 Thunder shall submit such reports of its exploration activities on the
Property to the appropriate governmental authorities as may be required to
maintain the Property in good standing during the Purchase Period.
 
7.  
Right of Entry

 
7.1 Throughout the Purchase Period, Thunder and its Affiliates and Agents shall
have the sole, exclusive and immediate right in respect of the Property to:
 
(a)  
enter the Property, to have quiet and exclusive possession of the Property and
to act as operator of the Property;

 
(b)  
do such prospecting, exploration, development and/or other mining work on and
under the Property so as to incur Expenditures;

 
(c)  
bring erect and install upon the Property such buildings, plant, machinery and
equipment as Source may deem necessary or desirable in its sole discretion; and

 
(d)  
remove from the Property all metals and minerals derived from Operations on the
Property as may be deemed necessary by Source for assay and testing purposes.

 
For greater certainty and without limitation, it is understood and agreed that
Thunder as operator shall be under no obligation whatsoever to place the
Property into commercial production and if the Property is placed into
commercial production, Source shall have the right at any time to curtail or
suspend such commercial production as Source in its absolute discretion deems
advisable.
 
8. Recording of Agreement
 
8.1 At all times during the Purchase Period and from and after Closing, Thunder
and Source will execute and deliver such additional documentation as legal
counsel for Thunder and Source determine is necessary in order to duly register
and record in the appropriate registration and recording offices notice that
Thunder’s interest in and to the Property is subject to and bound by the terms
of this Agreement.
 
 
-11-

--------------------------------------------------------------------------------


 
 
9.  
Obligations During Purchase Period

 
9.1 During the Purchase Period, unless this Agreement is terminated in
accordance with subsection 14.1, Source covenants and agrees with Thunder that
Source shall:
 
(a)  
provide to Thunder copies of all correspondence and other written communications
by Source to and from government authorities with respect to the Property,
including without limitation, any default notice given to Source, forthwith on
receipt by Source of such correspondence or written communications; and

 
(b)  
provide to Thunder all technical data and any interpretation or reports on such
data in its possession relating to the Property.

 
9.2 During the Purchase Period, unless this Agreement is terminated in
accordance with the provisions hereof, Thunder covenants and agrees with Source
that it will:
 
(a)  
maintain the Property in good standing by doing and filing all assessment work
or making payments in lieu thereof and by performing all other acts which may be
necessary in order to keep the Property in good standing and free and clear of
all Encumbrances arising from or out of its activities on the Property;

 
(b)  
do all work on the Property in a good and workmanlike manner and in accordance
with sound mining and engineering practices and in compliance with all
applicable laws, bylaws, regulations, orders and lawful requirements of any
governmental or regulatory authority and comply with all laws governing the
possession of the Property, including without limitation, those governing
safety, pollution and environmental matters;

 
(c)  
deliver to Source within 30 days after receipt by Thunder all engineering and
geological reports and assay results in respect of samples taken from the
Property (together with reports showing the location from which the samples were
taken and the type of samples) and report to Source on a monthly basis in
respect of all data relevant to the Property, including without limitation,
opinions and field results, provided that Source will indemnify and save Thunder
and its Agents harmless with respect to any use made by Source of interpretive
data prepared by and received from Thunder; and

 
(d)  
permit Source and its duly authorized representatives, at their own sole risk
and expense, access to the Property at all reasonable times and to all records
prepared by Thunder in connection with Expenditures.  Such access shall not
obstruct or interfere with the operation or activities conducted by Thunder.

 
10. No Encumbrances Against Property
 
10.1 During the Purchase Period, neither Source nor Thunder will be entitled to
grant, create or allow any Encumbrance of or upon the Property or any portion
thereof without the prior written consent of the other Party, which consent may
be unreasonably withheld.
 
11.  
Royalties Encumbering Property

 
11.1 Source acknowledges that the Property is subject to the Net Smelter Return
Royalty in favour of Wheeler to be calculated and paid in accordance with
Schedule “C”.
 
 
 
-12-

--------------------------------------------------------------------------------


 
 
 
12. Force Majeure
 
12.1 If at any time during the Purchase Period either Party is prevented or
delayed in complying with any of the provisions of this Agreement (the “Affected
Party”) by reason of strikes, lockouts, labour unrest or shortage, power or fuel
shortages, fires, wars, terrorism, acts of God, civil disturbances, governmental
regulations restricting normal operations, shipping delays, title disputes,
Native land claims, or any other reason or reasons beyond the reasonable control
of the Affected Party (provided that lack of sufficient funds to carry out
exploration on the Property will be deemed not to be beyond the reasonable
control of the Affected Party), then the time limited for the performance by the
Affected Party of its obligations hereunder will be extended by a period of time
equal in length to the period of each such prevention or delay.  Nothing in this
section 12.1 or this Agreement will relieve either Party from its obligation to
maintain the mineral claims comprising the Property in good standing and to
comply with all applicable laws and regulations, including without limitation,
those governing safety, pollution and environmental matters.
 
12.2 The Affected Party will give notice to the other Party of each event of
force majeure under section 13.1 within seven days of such event commencing and
upon cessation of such event will furnish the other Party with written notice to
that effect together with particulars of the number of days by which the time
for performing the obligations of the Affected Party under this Agreement has
been extended by virtue of such event of force majeure and all preceding events
of force majeure.
 
12.3 Should Source pay any amounts toward settling a title dispute (which it may
only do with the consent of Thunder), such amounts will be deducted from and
will reduce the next payments due by Source to Thunder pursuant to sections 3.2,
or if no payment is then due the same will constitute “Expenditures” hereunder.
 
13. Confidential Information
 
13.1 The terms of this Agreement and all information obtained in connection with
the performance of this Agreement will be the exclusive property of the Parties
hereto and except as provided in section 13.2, will not be disclosed to any
third party or the public without the prior written consent of the other Party,
which consent will not be unreasonably withheld.
 
13.2 The consent required by section 13.1 will not apply to a disclosure:
 
(a)  
to an Affiliate, consultant, contractor or subcontractor that has a bona fide
need to be informed;

 
(b)  
to any third party to whom the disclosing Party contemplates a transfer of all
or any part of its interest in this Agreement;

 
(c)  
to a governmental agency or to the public which such Party believes in good
faith is required by pertinent laws or regulation or the rules of any applicable
stock exchange; or

 
(d)  
to an investment dealer, broker, bank or similar financial institution, in
confidence if required as part of a due diligence investigation by such
financial institution in connection with a financing required by such Party or
its shareholders or affiliates to meet, in part, its obligations under this
Agreement.

 
 
 
-13-

--------------------------------------------------------------------------------


 
 
 
14. Default and Termination


14.1               Thunder shall have the right to terminate this Agreement as a
result of a breach of section 3.2, subject to section 3.4, on prior written
notice to Source (the "Termination Notice"), if, within 60 days after receipt of
the Termination Notice, Source shall fail to incur the requisite Expenditures
set forth in section 3.2.


14.2               Upon termination of this Agreement the provisions of section
4.3 shall be operative, and Source shall:
 
 
(a)
deliver to Thunder all maps, reports, results of surveys and drilling and all
other reports of information provided to Source by Thunder, as well as copies of
any and all assay plans, diamond drill records, information, maps and other
pertinent exploration reports produced by Thunder its Affiliates or its Agents
regarding the Property; and

 
 
( (c)
deliver a deed of quit claim or other appropriate instrument to Thunder in
recordable form whereby Source will acknowledge and agree that it has no
interest either legal or equitable in and to the Property.

 
 
(



15.           Area Of Mutual Interest


15.1           An area of mutual interest shall exist for all lands within that
area being within seven kilometres of the outer boundaries of the Property.  If
Thunder acquires any mineral interests within the lands lying within the area of
mutual interest, or if it enters into any type of agreement by which such an
interest may be earned or otherwise acquired therein, then Thunder shall
promptly notify Source of such acquisition or such agreement, and upon Source
reimbursing Thunder for its staking, filing and other acquisition costs
incurred, this Agreement shall apply thereto, and such lands or interests within
the area of mutual interest shall form part of the Property.  Any mineral
interest acquired by Thunder in lands outside of the area of mutual interest
shall not be subject to the terms hereof, but may be the subject of that
separate agreement between the Parties whereby Thunder has agreed to grant to
Source a right of first refusal to acquire all mineral property interests
acquired by Thunder during the six years following the Effective Date.
 
16.               Indemnities
 
16.1               Thunder covenants and agrees with Source (which covenant and
agreement will survive the execution, delivery and termination of this
Agreement), both before as well as after Closing, to indemnify and save harmless
Source, its Agents and Affiliates and their respective officers, directors,
employees and representatives from and against:


 
(a)
any and all Environmental Liabilities which may arise as a result of Operations
prior to the start of the Purchase Period; and



(b)  
any and all Losses which may be suffered by Source arising out of or in
connection with or in any way referable to, whether directly or indirectly, the
entry on, presence on, or activities on the Property by Thunder or its Agents on
or before the Effective Date.



16.2               Source covenants and agrees with Thunder (which covenant and
agreement will survive the execution, delivery and termination of this
Agreement) to indemnify and save harmless Thunder, its Agents and Affiliates and
their respective officers, directors, employees and representatives from and
against:


 
(a)
any and all Environmental Liabilities which may arise as a result of Operations
during the Purchase Period; and



 
(b)
any and all Losses which may be suffered by Thunder arising out of or in
connection with or in any way referable to, whether directly or indirectly, the
entry on, presence on, or activities on the Property by Source from and after
the Effective Date and during the Purchase Period.

 
 
 
-14-

--------------------------------------------------------------------------------



 
17.               Relationship and Other Opportunities – General


17.1               The rights, privileges, duties, obligations and liabilities,
as between the Parties shall be separate and not joint or collective and nothing
herein contained shall be construed as creating a partnership, an association,
agency or subject as herein specifically provided, a trust of any kind or as
imposing upon either of the Parties any partnership duty, obligation or
liability.  Neither Party is liable for the acts, covenants and agreements of
the other Party, except as herein specifically provided.


17.2               Each of the Parties shall have the free and unrestricted
right independently to engage in and receive the full benefits of any and all
business endeavours of any sort whatsoever whether or not competitive with the
endeavours contemplated herein without consulting the other Party or inviting or
allowing the other Party to participate therein.  Neither Party shall be under
any fiduciary or other duty to the other Party which shall prevent it from
engaging in or enjoying the benefits of competing endeavours within the general
scope of endeavours contemplated by this Agreement.  The legal doctrine of
“corporate opportunity” sometimes applied to persons engaged in a joint venture
or having fiduciary status shall not apply in the case of a Party.
 
18.               Assignment and Right of First Refusal
 
18.1               This Agreement and Source’s rights hereunder may be assigned,
either in whole or in part, by Source to an assignee provided that:
 
(a)  
Thunder gives its prior written consent to such assignment, which consent not to
be unreasonably withheld by Thunder;

 
(b)  
Source at the time of assignment is not in default of any of the obligations,
warranties or representations given hereunder or to be performed by it pursuant
to this Agreement;

 
(c)  
Source will not be relieved of any duty or obligation hereunder unless Source
has assigned its entire interest in this Agreement; and

 
(d)  
each assignee prior to the effective date of the assignment agrees in writing
with Thunder to be bound by the terms and conditions of this Agreement.

 
Thunder shall not be permitted to Transfer any of its rights hereunder or in the
Property except as provided in section 18.2 below.
 
18.2           In the event Thunder wishes to sell, assign or dispose of any
entitlement or rights hereunder, or any of its 50% interest in or to the
Property, or any of its rights in or to the Royalty, to any other party (a
“Third Party”), then and in any and each such event Thunder shall first offer to
sell such interest to Source on the same terms as offered to (or by) the Third
Party.  Source shall have a period of 45 days to determine if it will acquire
such interest, and to provide notice to Thunder of its intentions.  If Source
elects to acquire such interest, closing will occur on the same time frame
(subject to the additional 45 days noted above) and on the same terms and
proposed with the Third Party.
 
 
 
-15-

--------------------------------------------------------------------------------



 
18.3           Should Thunder sell to a Third Party, it will:
 
(a)
furnish to the Third Party a true copy of this Agreement;

 
(b)
obtain the Third Party’s written agreement in favour of Source that the Third
Party shall be bound by the terms of this Agreement as if it were a party
thereto in the place and stead of Thunder; and

 
(c)
ensure that any agreement between the Third Party and Thunder contains
provisions similar to those set forth in this section 9 of this Agreement, to be
binding upon the Third Party and any successor or assign, and that such
agreement is registered at the public registries in which it is required or
customary to register mining agreements pertaining to land.



19.               Governing Law


19.1               This Agreement will be construed and in all respects governed
by the laws of the Province of Alberta and the federal laws of Canada applicable
therein.


20.               Arbitration
 
20.1               In the event of any dispute between Thunder and Source with
respect to this Agreement or any matter governed by this Agreement which Thunder
and Source are unable to resolve, the matter shall be settled by arbitration as
follows:
 
The Party desiring arbitration shall nominate one arbitrator and shall notify
the other Party of such nomination and the other Party shall within 30 days
after receiving such notice nominate one arbitrator and the two arbitrators
shall select a third arbitrator to act jointly with them.  If the said
arbitrators are unable to agree upon the selection of such third arbitrator, the
third arbitrator shall be designated by a Justice of the Supreme Court of
British Columbia.  If the Party receiving the notice of nomination of an
arbitrator, does not nominate an arbitrator within 30 days of receiving such
notice, then the arbitrator nominated by the Party desiring arbitration may
proceed alone to determine the dispute.  Any decision reached pursuant to this
section 20 shall be final and binding upon the Parties.  Insofar as they do not
conflict with the provisions hereof, the provisions of the Arbitration Act
(Alberta) as amended from time to time shall be applicable.
 
21.               Notices
 
21.1               All notices, payments and other required communications and
deliveries to the Parties will be in writing and will be addressed to the
Parties at the address and fax number appearing on the first page of this
Agreement or at such other address as the Parties may specify from time to time.
 
Notices must be delivered, sent by telecopier or mailed by pre-paid post and
addressed to the Party to which notice is to be given.  If notice is sent by
telecopier or is delivered, it will be deemed to have been given and received at
the time of transmission or delivery, if transmitted or delivered during regular
business hours, or the next business day, if not transmitted or delivered during
normal business hours.  If notice is mailed, it will be deemed to have been
received ten business days following the date of the mailing of the notice.  If
there is an interruption in normal mail service due to strike, labour unrest or
other cause at or prior to the time a notice is mailed the notice will be sent
by telecopier or will be delivered.
 
 
 
-16-

--------------------------------------------------------------------------------


 
 
21.2               Either Party may at any time and from time to time notify the
other Party in writing of a change of address and the new address to which a
notice will be given thereafter until further change.
 
2.               Good Faith
 
22.1               Each Party shall at all times during the currency of this
Agreement and after the termination of the Option, act in good faith with
respect to the other Party and shall do or cause to be done all things within
their respective powers which may be necessary or desirable to give full effect
to the provisions hereof.
 
23.               Entire Agreement
 
23.1               This Agreement constitutes the entire agreement between
Thunder and Source and will supersede and replace any other agreement or
arrangement, whether oral or in writing, previously existing between the parties
with respect to the subject matter of this Agreement.
 
24.               Expenses
 
24.1               Each of the parties will bear their own respective costs and
expenses incurred in connection with this Agreement, and specifically Source
will be responsible for the costs of its due diligence.


25.               Consent or Waiver
 
25.1               No consent or waiver, express or implied, by either Party
hereto in respect of any breach or default by the other Party in the performance
by such other Party of its obligations under this Agreement will be deemed or
construed to be a consent to or a waiver or any other breach or default.


26.               Further Assurances
 
26.1               The Parties will promptly execute, or cause to be executed,
all bills of sale, transfers, documents, conveyances and other instruments of
further assurance which may be reasonably necessary or advisable to carry out
fully the intent and purpose of this Agreement or to record wherever appropriate
the respective interests from time to time of the Parties in and to the
Property.


27.               Severability
 
27.1               If any provision of this Agreement is or will become illegal,
unenforceable or invalid for any reason whatsoever, such illegal, unenforceable
or invalid provisions will be severable from the remainder of this Agreement and
will not affect the legality, enforceability or validity of the remaining
provisions of this Agreement.


28.               Enurement
 
28.1               This Agreement will enure to the benefit of and be binding
upon the Parties hereto and their respective successors and permitted assigns.


29.               Amendments
 
29.1               This Agreement may only be amended in writing with the mutual
consent of both Parties.
 
 
-17-

--------------------------------------------------------------------------------


 
 
30.               Time
 
30.1               Time will be the essence of this Agreement and will be
calculated in accordance with the Interpretation Act (Alberta).


31.               Counterparts
 
31.1               This Agreement may be executed in any number of counterparts
and by facsimile transmission with the same effect as if the Parties hereto had
signed the same document.  All counterparts will be construed together and
constitute one and the same agreement.
 
IN WITNESS WHEREOF the Parties have executed this Agreement the day and year
first above written.
 
 
THUNDER BAY MINERALS INC.


 
per: /s/James Wheeler
               James Wheeler, President
 


 
SOURCE GOLD CORP.




per:/s/Harry Bydgnes
      Harry Bydgnes, Pres.

 
-18-

--------------------------------------------------------------------------------

 

SCHEDULE “A”
 
 
DESCRIPTION OF THE PROPERTY
 
(attached)

 

--------------------------------------------------------------------------------

 

SCHEDULE “B”
 
 
                                                                                                                                          

 
JOINT VENTURE AGREEMENT
 


 
(attached)



 

--------------------------------------------------------------------------------

 

SCHEDULE “C”
 
 


 
NET SMELTER RETURN ROYALTY
 


 
(attached)



 

--------------------------------------------------------------------------------

 
